            Case 3:20-cv-00970-VLB Document 1 Filed 07/14/20 Page 1 of 18



                           UNITED STATES DISTRICT COURT

                              DISTRICT OF CONNECTICUT



BRIAN LIEBERT, TIM SESTRICH                       CIV ACTION NO.: 20-970

                      Plaintiffs,

v.
JESSE H. JONES, DOUG COLVARD,                     JULY 14, 2020
SEAN VALLE

                      Defendants.



                    PETITION FOR REMOVAL TO FEDERAL COURT

       The undersigned Defendants, Jesse H. Jones, Doug Colvard and Sean Valle

("Defendants"), by and through their attorneys, Ryan Ryan Deluca LLP, file this Notice

of Removal pursuant to 28 U.S.C. § 1441 et. seq. The Defendants submit that the

United States District Court for the District of Connecticut has diversity jurisdiction over

this civil action pursuant to 28 U.S.C. § 1332(a) and this matter may be removed to the

District Court in accordance with the procedures provided by 28 U.S.C § 1446. In

support of this Petition, Defendants state as follows:

       1.       On June 28, 2020, defendant Sean Valle was served with a Complaint

returnable to the court on August 11, 2020 in the Superior Court of the State of

Connecticut, judicial district of Stamford/Norwalk at Stamford. A true and correct copy

of the Summons and Complaint is attached hereto as Exhibit A. In addition, a true and

correct copy of the Return of Service filed in the State Court Action is attached hereto

as Exhibit B.
            Case 3:20-cv-00970-VLB Document 1 Filed 07/14/20 Page 2 of 18



       3.       On June 29, 2020, defendant Doug Colvard was served with a Complaint

returnable to the court on August 11, 2020 in the Superior Court of the State of

Connecticut, judicial district of Stamford/Norwalk at Stamford. A true and correct copy

of the Summons and Complaint is attached hereto as Exhibit A. In addition, a true and

correct copy of the Return of Service filed in the State Court Action is attached hereto

as Exhibit C.

       4.       On July 3,2020, defendant Jesse Jones was served with a Complaint

returnable to the court on August 11, 2020 in the Superior Court of the State of

Connecticut, judicial district of Stamford/Norwalk at Stamford. A true and correct copy

of the Summons and Complaint is attached hereto as Exhibit A. In addition, a true and

correct copy of the Return of Service filed in the State Court Action is attached hereto

as Exhibit D.

       5.       The Complaint sounds in legal malpractice against the Defendants.

       6.       On the face of the Complaint, the Plaintiffs are seeking damages in

excess of $850,000.00.

       7.       According to 28 U.S.C. § 1332(a), "[t]he district courts shall have original

jurisdiction of all civil actions where the matter in controversy exceeds the sum or value

of $75,000, exclusive of interests and costs, and is between ... (2) citizens of a State

and citizens or subjects of a foreign state."

       8.       According to 28 U.S.C. § 1441 (b), an action "shall be removable ... if

none of the parties in interest properly joined and served as defendants is a citizen of

the State in which such action is brought."
            Case 3:20-cv-00970-VLB Document 1 Filed 07/14/20 Page 3 of 18



       9.      The Plaintiff, Brian Liebert, is a resident of the State of Connecticut. (Ex.

Aat~1).

       10.     The Plaintiff, Tim Sestrich, is a resident of the State of Pennsylvania. (Ex.

Aat~2).

       11.     The Defendants, Jesse Jones, Doug Colvard and Sean Valle are all

residents of the State of North Carolina. (Ex. A at ~~ 4, 5, 6.).

       12.     The State Court Action is therefore one over which the United States

District Court for the District of Connecticut has original jurisdiction over based upon

diversity of citizenship under 28 U.S.C. § 1332(a)(1) and this action may be removed to

this Court by Defendants pursuant to 28 U.S.C. §1441(a).

       13.     This petition is being filed pursuant to 28 U.S.C. § 1446(b) within thirty

days of the date of first service of the Complaint upon the Defendants.

       14.     This Petition for Removal has been signed pursuant to Fed.R.Civ.P. 11.

       WHEREFORE, Defendants respectfully request that this action be removed from

the Superior Court of the State of Connecticut, judicial district of StamfordlNorwalk at

Stamford, to the United States District Court for the District of Connecticut.


                                                  DEFENDANTS,
                                                  JESSE H. JONES, DOUG COLVARD, AND
                                                  SEAN VALLE


                                            By:      Is/( ct05255)
                                                  Charles A. Deluca, Esq.(ct05255)
                                                  Ryan Ryan Deluca LLP
                                                  707 Summer Street
                                                  Stamford, CT 06901
                                                  Phone: 203-357-9200
                                                  cadeluca@rvandelucalaw.com
         Case 3:20-cv-00970-VLB Document 1 Filed 07/14/20 Page 4 of 18



                              CERTIFICATE OF SERVICE

I hereby certify that on July 14, 2020, a copy of the foregoing was filed electronically
and served by mail on anyone unable to accept electronic filing. Notice of the filing will
be sent by email to all parties by operation of the Court's electronic filing system or by
mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic
Filing. Parties may access this filing through the Courts CM/ECF System.


                                                 lsI
                                          Charles A. Deluca, Esq.
Case 3:20-cv-00970-VLB Document 1 Filed 07/14/20 Page 5 of 18




                    EXHIBIT A
                                    Case 3:20-cv-00970-VLB Document 1 Filed 07/14/20 Page 6 of 18

 SUMMONS - CIVIL                                                                                 For information on                                                STATE OF CONNECTICUT
 JD-CV·1 Rev. 2·20                                                                               ADA accommodations,
 C.G.S. §§ 51-346. 51·347, 51..349. 51-350, 52-45a, 52-48, 52.259;                                                                                                       SUPERIOR COURT
                                                                                                 contact a court clerk or                                                            wIAlwjud.r:t.gov
 P.B. §§ 3-1 through 3-21, 8-1,10-13
                                                                                                 go to:    ,~~d...&J..99~DA.

 Instructions are on page 2.
 o     Select if amount, legal interest. or property In demand, not including interest and costs, is LESS than $2,500.

 [E]   Select jf amount, legal interest, or property in demand, not including interest and costs, is $2.500 or MORE.

 o     Select if claiming other relief in addition to, or in place of, money or damages.

 TO: Any proper officer
 By authority of the State of Connecticut, you are hereby commanded to make due and legal service of this Summons and attached complaint.
 Address at court clerk (Number, street, town and zip code)                  Teleohone number of clerk        Return-bate (Mvst be a Tv(.'sday)
   123 Hoyt Street, Stamford CT 06905                                                                                 (203) 965 - 5308                            August 11, 2020
'[RJ"'X"J7:u:-:d'iicO,i::a'lO""is"'tr"ict=c-----G-·.-A-,--'--,"A"("C"dy"'fl','i'o"w::n")----------L.:..::.:.:.~:..:.=-..::.:..:.=--,."c:::"'c:·c-:ly.-:pJ,e-:c'ud.ie::c(;See li·s:::tC:o"'n"'pCO'ag:::e"Z")----
 o      Housing Session             0         Number:          Stamford
                                              .~~-----------------
                                                                                                                                                                                    Minor. 29
 For the       plaintiff(s) enter the appearance of:
 Name and address ot attorney, law firm          or plaintiff if"'s"effO:-"m"'pr"e"se;;;n"',."d"("'Nu"'m::""=c.-:st"'ro"."t,'Io"'w"n'"o;;;n"'d"z"';p-:c:::od"'e".)-----·----,."Ju"'::""'n"um=bBr (if attorney or faw ffr~
 Thomas A. Virgulto, Esq., Hill & Hill, LLC, ;2E.SaniSonR9ck Drive, Madjs~n CT 06443                                                                                       407319
 Telephone number
 (203 ) 245 - 4900
 The attorney or law firm appearing for the plaintiff, or the p ::1intiff if                                                     E-mf.lil oddress fordeJivery of papers under'S'ectlon 10·13 ot the
                                                                                                                                 ConnectlcU1 Practice Book (if agreed)
 self-represented. agrees to accept papers (service) electronically
 In this case under Section 10-13 of the Connecticut Practice Book.                               DYes ~ No
                                                                                                                                                                                                                        ,
       Parties                 Name (Last. First, Middle Initial) and address of each party (Number; street; P.O. Box; town; state; zip; country, if not USA)
        First            Name:    LIEBERT, BRIAN
                                                                                                                                                                                                                 P-01 t
       plaintiff         Addrosso 28 Colony Road, Westport, CT 06880




                                                                                                                                                                                                    ~
                                                                                                                                                          ._--
    Additional           Namo:    SESTRICH, TIM
     plaintiff           Addros", 927 Country Club Drive, Pittsburgh PA 15228                                                                                                        ._-
      First              Name:    JONES, JESSE H.
                                                                                                                                                                                                                 D-01
    defendant            Address: 4920 Birchleaf Drive, Raleigh, ~C 27606
    Additional           Name:    COLVARD, DOUG
                                                                                                                                                                                                                 D-02'
    defendant            Addr••., 408 Kellyridge Drive, Apex, NC 27502
                                  VALLE,SEAN
    Additional
    defendant
                         Name:
                         Addross: 3939 Glenwood Avenue, Apt. 808, Raleigh, NC 27612
                                                                                                                                                                                                                 D-OJ
                                                                                                                                                                                          --                     -
    Additional           Name:
                                                                                                                                                                                                                 D-04
    defendant            Address:

 Total number of plaintiffs: 2                                     !Total number of defendants: 3                                          I DForm'jO-CV-2 attached for addition~1 pa~
  Notice to each defendant
  1. You are being sued. This is a summons in a lawsuit. The complaint attached states the claims the plaintiff is making against you.
  2. To receive further notices, you or your attorney must file an Appearance (form JD-CL-12) with the clerk at the address above. Generally,
     it must be filed on or before the second day after the Return Date. The Return Date is not a hearing date. You do not have to come to
     court on the Return Date unless you receive a separate notice telling you to appear.
  3. If you or your attorney do not file an Appearance on time, a default judgment may be entered agcflnst you. You can get an Appearance
     form at the court address above. or on-line at bJtp§~.9..,.QtgQYi..webfQn::n~.
  4. If you believe that you have insurance that may cover the claim being made against you in this lawsuit, you should immediately contact
     your insurance representative. Other actions you may take are described in the Connecticut Practice Book. which may be found in a
     superior court law library or on-line at bJl.RS:/lWWWJ.lJlU<l,g,o~v/pb,htrD.
  5. If you have questions about tl1e-st.rr'r1mons ano complaint, you should talk to an attorney.
       The court staff is~,ot. .       -allo';;ed to give a;tyic'e on legal matters.                                                                                                      __________
  Dato                    I Signed (SifO and select!;.tgP& box)                             _ _ _ ~CommIZ:::ionor of Suporior Court                           I  Namo of parcon s~9nin9
  06/17/2020                           i            /'                   ________-                        0                                       Clo,k          Thomas A. Vlrgulto




  I certify I have read and
  understand the above:
                                      I    Signed (SfJlf'ffipreSfJnlodplaln(iff)                                                      l.o.. oto           ------1-o0'COc:Cc:kOC't'CNCCUm=bc'""'-----.-
                                                                                                                                                                                                    ... - - '-'

                               ...... ---',
                                         l-p15:1r i::n't"F::o-::rm:::--r--------,P'"'a:::g;:'e'1-::0"f"----                                               I   Reset Form \
                        Case 3:20-cv-00970-VLB Document 1 Filed 07/14/20 Page 7 of 18




SUMMONS - CIVIL                                                                                                                                                                                                   '::'li":::! :;:-lL,,:,
          • 1   ~.      ,
                                                                                                              /.:'\IJ..   .:>'~cornmod;)L;or,~,                                                              SUPERIOR COURT
L :.;:; ;~ .. , :'.!, ,~\ ~_.:
1, •.-' ',', J.; '~,T:"f
                                                                                                            , Ctl!l~,"j(.t <l      court   d~r!'~ In                                                                           Id',','III)' ,       . ':,,"-
                                                                                                             'jO    to; W.W.' }1J(j,r(~·.f'),._ '.~ ~-<
Instructlon~ arc;'! on pagL' 2.
l ; St~k'c<:1 amount, legal intcresL O' r:~' ~.'\'::';                            'n   Q( I',      :.   not W,,',;:       l'.(lg   illlerc:,t Olnd      clJ~;ls. I~' L, ";~                ti;on       S;..'.~)ln
 Xi
 "' J
      S eJect        if amount, log<'ll inlcrc:;t. or prO;-I~'--;'; ,n' ',w,


 TO: Any proper officer
 By authority of the State or Connecticut, you                                 2,,'" "(   reb:,', .:,,'   I ,;j,V;pl:       ~n rn::"r:     dIll"   ;>.nd 1(;0'::1J      ser,,'ice ,A lili::; SUfnp,on:.;                        (.If1r1   a~~h,;~. C(!r.(lp~~llrl(
 Ac.1o;(~-;';·of;~ao~ ({I,-:U;nljCrl~ ,::;"':>;;1, rOI;iii,..;Q'"••,;; '.-".                                                                        • ,.'."   ;,.\IT.!-''~:   'J: ';~'."                            r-RQ\u,n        o,,;,~ :'c!w:,' !:'           "(:,_ :,,:.:J,.

 123 HoYt Street, Stamford CT 06905                                                                                                        i ( 203 ) 965 - 5308                                                     j !'..:~_t.l.~~ ~020 ______.
® Judicial Distric'--                               GA                   i Ai ::::,:)1, I{p:~i                                                                                                    Ie"          !,,«:,rxIo(::>"'.'·/"';·;'"

 [ 1 HousIng Session
 -                               Number,
      ,'---. _ _ " _ _ _ _ _ _ _ _ _ _ ." ..•   0                        1
                                                                 ~...::.o.
                                                                             Stamford  ~
                                                                                                                                                                                                        M!Jjor: T                                 t./ifl()r 29

 For the pfalntiff(s) enter the appearance of:

                                                                                                                                                                                                               407319


                                                                                                                                            - - I..      I     "I tIl ... :ic I              ••   -. / oJ >y ..         ,,,r,c:;'! ",";;;-'.. "   I ...   \.)~~ ! ,',
                                                                                                                                                    j C"to! ~ \" lit P,,.v                 ,B"t'....   (If   "'irQ"o)
                                                                                                                                           No       !




                                                                                                                                                                                                                                                                            .=;.,




     i. You aJ"S be-Ing sued. Th(s is a summons in a (,Jwsuit. n\e r.ompt<lbt oSlttached s(nlcs the (:Ii)l) 11,; the pJJirliifr is nldh:rlfJ ~0~J~I;';~t you
     2. To receive further notices, yO!) or your ::ttlorney must file an Appc<Jraflco (foml JO-CL -12) wilh the dor].; ut the c1("Wrc.s:,.; ~lb(.!V'_~ C·,'[·,I'r,:,,'.-
        i-t must be filad on or before the second d<lY after Ih~ Relu[[1 O:)te. fbe Retum Dnlo 18 not'" l,eUfi:l0 d;I\I'o. Y,l' t Ul' i'll'l h;.,'w. \0 ,.~'rrle ,'J '
        Court on the Re(um Date unless you receive Q sQpm8.te noUco telling you to ilpPCi:lr
     3. If you or your al10mey do not file on AppearollCO on time, Q def(-lu!1lu<l~nlent rnay be elll~rt:'J <.lI-FiinSl 'IOu. YOli (,.2.n ~]I-~t 8rl I\m)'·~J:;,(.·,
          rorm "t the court address ",bove, or 011·11013 8111.1Jp,.,.,>.JINd,c,,1..,sovJWlilllQImw.
     4. II YDU believe that you have insurance trlat may cover the c!;;Jlm bein9 made against you in this                IJw~t)it, you should imn:cdi<Jteiy C0nj?
        your insurance reprcsentative, Other actions you may lH~e are described in the Connecl1cut Prarticf! 8o()j." whi~:h fJ:iiy b(J found 1: ..1
        superior court law iibrary or on-linoSl a.t bJLl>~:/.JY..r.\'-6"'Jud . cJ...g.QYLrlbJ)in:l,

           "                                         -
     5. ;! ',CU r.a',cc qt:estL::r:s <~bcut tl.lc;.sr;.iT'>!'riOn~I1).i com~~(Iin\. you l:'\hould [,.11k to <'In aHorney
        Thr:t CCi(lrt fltaff is n~wcd to givc "'~)r'-fc.c on l~gQI f!Uitt01S.
                                                                                   ,
     :;1712020                     0
                                       00
                                            '   7" 'n=?~===~~~[3:;~n""iO;" u~,,,,,:~,;;; ~~~.l ~~~:;:~;;'~;~~~~to
     (f 1;'"11$ summons is signed by a                 Cte-t"k':-                                                                                                                                                               fl.)!     C:?~r1 u~~"().,; ../
     a. The signing hi3s been done so that the plaintiff{s) Will not be denien access to the courts,                                                                                                            ~'k ::i.-\'"
     b. It is the r€sponsib~rty of the plalntiff(s) to ensure thai service- is made in the manner provided by law.
     G. The- cO~Jrt Gt<:rif j:o not permUted;v give Flny h::::-gaf advice in C{Jnnectlor1 y.,rjth any lawsuit.
     o.    i :iC Clef!< s!gnlng tilts summons at the req{JBst of the pJaintiff(s) is not responsible In ooy way for any
          I,nor::; or omissions in the summons, any allegAtions contajned in the complaint or thE; -!::iervlce 01 thf':-                                                                                                                                                             I"


           ::;umrnons or oomplarn1..
     I ._-,"!::o~, ! have read ~ s:gm..'iJ r&!if-re(lfe.'XJnlc><j p/;diliifij-"                                                                           11)"Ji;---- - -- -                                    -D,.., ~"'I N\Jm~--                                                 J"
     v:-·de~:.:and the above:
          .~ .~-----~-                              ··;Pril)tFom1..                         -------P3ge1~--                                                                   --      J'J~,eset·Form
                       Case 3:20-cv-00970-VLB Document 1 Filed 07/14/20 Page 8 of 18



Instructle""5
  ? y(;ii (,,r (i:inllt..~';,p't:"i" i,." • •HI.. -" <;L,J (I 'I;ri'~'( '::'.'1) /"l';,', :1-; •.., .',:1,1'" ;.- ,13 musl ':1: ,·i~:.,rI,:1 hy ~l cfr:)(k of th·; :,d'J{/
2 Ff lI;onl.:$ mot'_! U\';J ~t.l0, d':,':::IJ,hm «<l,~,': .'1 ': ::,),' ~)l !!;~_ :~r.'iI,:':t)n-. fr;: \ (i'J' -Judilr( nitl dell)i" ,';" f ::~cfJ rlcdFw:1mll must
                                            <                                                                                                                                      rC:-l.'lve Ii ropy ()!
       ';1/:; .~·urm)l(J(;:', L :~'(.h copy C",'f the ";iJ~7){,"'V"_ -,.-;rl.;i '.;," 'N wi Jl) '<"'I'IPCr U,,: summOf)~ 01/1.1 wl)~-:n II : ..;.~:. SlgllOri. If ih~("" 'Jrr. fTl,-!rc Ulan /1,'.'0    ,
                "f!S Of rr,(J{t: nl~Jn '(Jur ':"~'(',;flrl,'ml~
       "'. .. I1\/
      ,....-loJ                                .                                        .
                                                                _ .;Il:(,p:':;\: tfl;~ c'V!/      .
                                                                                              Summo/!~;      c    · Iion (JIP31,.II.!,. (',,',,fln. Jf)
                                                                                                                onfrrwe                               ' "CV") '-<'             ~ If 10 (IJ(~ orlyl,"J,':
                                                                                                                                                                   'l'iU cJ/f(j"f)
                                                                                                                                                                   "

       -..lu11 .ji'J' <X>P:V)$ of tiro '>Uil!rrW/l ..
3,    ~U8,=h
           tho summon!; tv 1110 complninr, and attJctl {j copy of Ore sum!l1iJI!:; tn each                                                           ~,opy ,)t /I" J'"lplain/                     {nciurj(-' a COllY d /fie (;h',/
       Summons ContmulJt:ion of Paftlo::, form If O:JppIU::'1!Jfu
-1    Allor SCIVlCO h:ls b<F.:n made J;y a pt(Jper officer, Me tho ooom;]/ PtJPfjf!: anrf (hr:                                                  offiO}1 ':-; ((;"(110       1)/ ~()NICI) willi                11)& cle,'k of lho COllrt

5. Usc (his summons for rho CDSu IYPO WUI::JS s1Jown be/ow,
       Do UQ1 USa this summons for UJ& IDllr)'IIillg Rcfion.');
       (n) Family nJstters (fOf fiJ:tamplf,J divorcQ, chifd sopport,                                                          (e) Admiil/s/rcltiVl,/ ':;f)f)(:,lJ~
            custody, pafQmlty, and ViS/:Dllon m,1/lcrs)                                                                       ff) Proct?()(/lntls /1(:.1;.11111119 If! ,'J{i;ilral;of)
       (b) Any actions or proceodings in- which I..1n iJ,'fw:hmt;lfl(                                                         (0)    Summ:n)'        P,OCf:;J$S    (f vl(;/l0r"1)        ar:/II)f)s
            gernJshmr-ml nr mplovy Is soughl
                                                                                                                              (h)    r~'nlry   :md   f)<?(ilm{jl   {)(()(.curJil1(Js
       (C) I\ppffC{1flolls lOr chongo of nnm(:
                                                                                                                              (i)    J-Iousing (.r)(fl; Enf,)fC'ell!l'O! action:.:;
       (d) Probets sp{>fJ8fs


Case Type Codes

          ~..wOR
   OESCRIPnON
                           r
                         "'l1wl \
) ".--...- - - - " .... 2)~Ot t
                                 CODE
                                                 ,                         MINOR DESCRIPTION
                                                                                                                                      MAJOR
                                                                                                                                    DESCRIPTION
                                                                                                                                                         CODE
                                                                                                                                                          '~*)rl
                                                                                                                                                           Wn<>,
                                                                                                                                                                                                  MINOR DESCRIPnON

,    Contracts              I    COO I C(lO~ru(tlM                       Allo\J1()1                                             P10peny                    :'00
I
                                 e 10            IC¢n'Sl.rucUIY1·St~!o.:lndLoc<ll                                                                          P \0   I>Jl1il",~

I                                C 20                 IotIJfMCO     p",r.cy                                                                                P ?O I ()'JIQI ritlli!l)'Hh~g<) of Mcrtqn(,l" ~
                           I     C 30
                                 C ~O
                                                      SPt't.t~c (\,-,foan.)I\(;('
                                                      ColiOCtiQIl~
                                                                                                                                                           P ~l0  A~_<"JI FQrf~~IJ.;!O,!
                            !
                                 e 50
                                                 I
                                                      Unlo~\I1\ldllJnd«irI~ult'd Mc4Of~1 C(,l\J('t.,~;r'
                                                                                                                                                           r"           0\101h""

                                 C 60                 tJnif«m Uml:od L:e.blirty CQmPilIlY hI - e,G 0
                                 e 90                 Mother                                                                    TOlt"" (OthOf              T02          [')o(ftt'J·...., P'c,~~,      " . r,,-,,,!c' . :;'"       0:   <:"
                                                                                                                                                           10:1                          Pf(jrr,'J.C'~       ~rv;,tr
     EmICl'(lOl
     Domain
                           '1'600- -Stol~ H~ll:":Y                        Ccrod1r,'l".nolC«1
                                                      R"d<rJoIopmQ.l1I eOlld\!.mn~b"n
                                                                                                                                \h;:.n Vehicular)
                                                                                                                                                           Til
                                                                                                                                                                        ,-J[,,<'o;;bvQ
                                                                                                                                                                    , D.,fe,ttj"Q P1t"'nr~os· P<lb-Ik
                                                                                                                                                                                                         .             • OI!'iN
                                                                                                                                                                                                                       '''nO',I:;.r Ie ..
 I                               E 10                                                                                                                      11;:     ; D:.otNtl'i" Pro'n'~('\~ , PubrJ.:, (:,1-<',1
                                 E 20            I    OIhof SI.~!0(1 01 Munkip.tt Ag~l\(.i,· ..                                                            T ::0 , Ploo ... ~i'>         L',lb~.tv   - ()thN Ihon '."\'1( .. ).."
                            II   E30 I Public Utir.n'e,. & Ga::.                    T«)o~tnls~i,:ln Com~lIllt"t                                            ne       I   ~'~;'!9rr.<;\it~ . U~dlnl
                                 E90 : AJj otf'w                                                                                                           T",          M8rpr,lcl;CO_ t('l,pl

               .---f                            ~
                                                 IHOU[Jng
                                                                                                                                                           no       1   :vt",lp,,,drco,         1\)1 Q\hllr

                                                                                                                                                                        '~~"'~I.:Jt ~"d 6..:ItI(o<)'
: HousIng                   , H 10                             Retum 01 SeCtU1ty OI."PO}.rt
                                                                                                                                                           ""
                                                                                                                                                           T !;O    I Dol1;!m.1~C:.n

                           I  H 12
                                 H"
                                 H 5()
                                                 I'
                                                      HO'Js>ng RlYl\ onO/Of Oem<l<)I):>
                                                      H<;>u1o:loS   1-{Ql..1~~9   Avdi'tll O"'.r.Ll.1njVnc>'''1l
                                                      Hou~n9- Ad'nlnltttl)lNO Appl)cl
                                                                                                                                                           161 , Mlf'l.:lb ' Do"
                                                                                                                                                           T G!J A.'ln,~r~ - 0')'.>;:-


                                                -:
                                      &:l             Hor.J~og - MuniCIpal EolOrcemc.!l1                                                                   170          F al~~ ;'JIC~
                           I     I{
                                                                                                                                                           Tl1          Fr:-o 01trt1;)~C
                          _I_~~                       Hour.lllg_AlI O\ht'1'           ~-~--                                                                T90          ,r'\lI ctnOI
I MlsCJ<Iiran90us                MOO                  Ic1Junetloo
                                 ,A:O                 Rocclv()rv.lp                                                       If V(lhIC;rl~r-Torts             VOl      M~tt>rVl'JllciJ:l~' ,Orl"N uu,'--, P",'~r"

                                                                               Ab"ndonIlQlBt~htc-d- Prop-l)rty                                             V (1<  I MQl-ol Vohlch'~' • P'-:HJ(l:; "ar:,,_ 0-,,('/
                                 M 15                 Recl!t'Vtrtnlp    f\J(                                              !
                                 "20
                                 >1'10
                                                      Mr.OcWnUT;                                                                                           V05
                                                                                                                                                           \' 06
                                                                                                                                                                    I
                                                                                                                                                                    M(llm V"hl(:o<" I-'rop..:uty C.,ri ,,'.' {, .,,~
                                                                                                                                                                    Molol V.)hk"'· , f.>/ouccto;. .. ~,' N in ... il::'
                                                      HIIOe6t CQrpu<; (oX\radtllo". r"lea::.o Iforo Ponnlln .. tibJbl)'l)!                                                                                                              ~,:)   ','1':"   ~~;
                                                                                                                                                           V D<)    M'l'"r V(ohJ~~o' . ,'.': .-"I~,,,
                                 M40
                                 MSO
                                 MlP
                                                      Arbrln.tion
                                                      Ooo;teJr.tory Jud9monl
                                                      ear Oi$optt!le
                                                                                                                          I                                V 1('1
                                                                                                                                                           V20
                                                                                                                                                                    a(\,,\~
                                                                                                                                                                    ,
                                                                                                                                                                    I Nfpl<rl,1j:",
                                 1A6S                 O(!lpartmr.nl or Illbcw- urlOOlplo:,rrt1<>I'l1 C<>mp-'1l"bQn        '                                If 30    I R"ilroJ.r}.

                                                      Enfo<-(-cnX'rI:                                                     I                                "0       ! SnQwmob.I,.~
                                 "GO j &r0i~j)IIo.. ·1lQdiw~1I:                                                           fI                               YSO : Niolhtjr
                                 M 10 1 Munidpa! Otd'i!1.:r.nCll WId Regul<ltiOtl EllkJr(;am<lr\l                                                                        'Molfll     v.':-,".: .... ,,,dud,) t,l(~      tr,!(~~
                                                                                                                                                                           n' ..,I",~,..::"-·~,   4Jldmrxo,      ~cv:'k'· ..
                                 " ~J I f:-mlon a\l)~Judgm&n!s. e,G S 52·004 & e,G $. 5OH-~ I
                                 MeJ I Sro«If CllIirnf, T!'ijn<;~r 10 R'-'Qulltf Orxi(ot
                                 M1l4 , Foroisn ProiOGtivo Ol'(j&
                                                                                            I
                                                                                            I WUIS, Estalos
                                                                                                                                                            _.
                                                                                                                                                                    I.                     ,-
                                                                                                                                                          'III 10 I CVn~llIr{l1rYl 01 1I\'lil.. ,mrl Trv,,',

                                 M89 , CHRO Action ttl thl) Pub~c (nrGf(l!J· P A. H).I13
                                                                                            ,
                                                                                            I i10d Trusts                                                  W SO I All olh,,(

                                 ,~;?           ! A!I~~!!,___ ..,,_.--,~,,_                                        ,=-~J.L                                          i




                                                           PrinlFolm                                                 Page 2 of 2
  Case 3:20-cv-00970-VLB Document 1 Filed 07/14/20 Page 9 of 18




RETURN DA1.1·: August 11.2020                                        SlIl'U(llIIZ CUI)IZ I

BRIAN UEBERl alld TIM SESTR lUI

vs.

JESSE H. JONES. DOUG           corv ARD.
and   ShAN Vi\! .U:




fiRST COUNT.              (A$ againstlhe Deltlld,lIllSJESSF..)()NLS.llOI 'e COI.V;\IZi). 'mJ
SEAN VALLE.)

         1. At all times menlioned hcn~jn, tIle PlaillliJT BR!AN 1,fj·JHJ;;T Illcrein,l n.cr rcJ'cm. >.1                      tr)

            as 'TJEBERT") was :l r<.'sidl:flT ollhe State of Cnnllcctj>.:ot, r~.",ldil\~:, ,.1l 28 C()lon~
               Road, Westport. CT lJ('~~lJ.

         2. At all limes I"cntinned herein, the PI"inliW11M SFC;TRICII Il1e(cill<llkr Iden ,:el I"
            as "SESTRICIT') was a resident         or
                                                 tht" Slate: of Pcnn5ylv3nia, residing II 027 COllnlr:;
            Club Drive, Piltsburgh. l'i\ 1522X

         3. At all time~ mentioned herein, upon information and Ix:l!GI: H)URSCURF
            13US1NESS LAW OlOrei"alkr refelled 10 as "FOURSCOIU':") "as" 0:"'11\ C'.r,oI""'
               law firm. licensed to practice !.;,\\V in North   CaroJina~   with Hn oOi:c<...· at I () \\\,:::;\ :'v'Llni,)
               Street, ~\lltc 9007, Raleigh, NC 27601.

         4. At a!1limc$ mentioned herein. upon lnronnalion and ilellcl. I.k tendal1l HoSSI· H.
               JONES (hereinafter referred to as "JONES") w~\s on nUorncy !iCt~l't$ed h' p::I,d:'-.'c.' Ll\\"
               in North Carol.ina, was the owner of FOURSCORE.               ~lt1l1   practices   \<:\\\ ;,\   lhcir ()ffiG',,::~,
               doing bu,iue" '" fOURSCORE.

          5.   I\t ulilimcs ml':lltioncd herein, upon information ,md be!id~ Ddt~)\(Ltui DOl iU
               COL V ARD (hereinafter referred to os "COLV AltD") \Vtl~ all d!{l)~ at',), dilly lil,,'I1C,,','
               to practice law in North Carolina, practiced law at FOUKSC()IU':, dtlillV i>USIlIl''' as
               FOURSCORE, and joined JONES in rcpr. .~scnting Pla\ntin~ ill (hl: sal\..' oj" l'HxarU{I In
               Happy Tax 110Jding Corp.

          h, At   ~H times mentioned herein, upon infonnHtion and \"Kliel", SFAN V,\LLL
               (hereinafter referred 10 a;; "VALLE") W(l.s all nttornt;y duly lic(:'nsCd in pr:lc1icc 1,1'\                     III
               North Cawlin", pracliecd lawai FOURSCORE, dnillg bllsim:ss '" I'Olll(SC,()R I':,
               and joined JONES in represcnting P]Cl.intills in Ibe sale ofT;lX0fOO 10 J hIPPY J <1.',
               flolding Corp,




        - - - - _ . - ---.                                             -_.--,,-
        Case 3:20-cv-00970-VLB Document 1 Filed 07/14/20 Page 10 of 18




           8, On August 23, 2019, Plninli!ls entered into an agreement Chcr(:illai'tc~'-ICrcrr(:d         j(l a~:
               the "/\grcemcnt") to sell TLlxaroo, Illc rot" :£350,000,00. pills olhl~r consideralion no!
               relevant ro this law suit to Happy T~l:\ Hokiin,G Corp .. 1"11(: .S:; SU,OOO.OO \>,:as p;;JJ';J\.~k'
               (IS rol1ows: (~l) $50,000.00 upon sigl1'~ng or the ,'\gfe~m,:nt, which \V:t:"; paid', (1,)
               $100,000,00 on or iJe!()rc April :l0, )020, which w<>" )lot p"iJ: tel $,'O,O()O.OO Oil ur
               hefore April :l0, 2021., whieh IVa>; nol p:lid; (ei) t50,OOOOO on or helem: /\pril 30.
                2022, which wa..", n01 paid; ,md (d) two (2) COll\'crtlbk Promi~spry Not;;:s 1!,.lta1inF
                $100,000.00, which wc~rc no1 paid,

           9. That on or about July 24, 20l l ), the Defendants nndct100k              III   r~pl"l; ....,t.:J1l   tile P\:':i[l!'tlY in
              the sale- of Tuxaroo, lnc. to Happy Tax I Inlding ('orr.

            10. That the Defendants railed {o indudc ,m ac:cc:l('fati011 c!811:-;e ('I{ any or the s:wi                       n\lIC':,,;
                totaling $300,000,00,

            1L That the Plaint~ffs J_n said sak of Taxaroo WCfl~ gr.'.llltcd a !,JCC security                       inlClcst II-I     (he
               assets orTa.,<aroo~ lnc.~ (1$ well a~ the sh~r(!s of stock or Ta:>:;aroo. 1nt ..

            12, That Defendants foiled to pcr1cet ~ajd lien in \l timely rm~hi(ln a\IO\-'.~ni~. prillI'                     i;{:il~   10
                be filed on the collateral set Jt")rth in Par<lgraph 10 of the Cornplaint.

            l3. That the collatcml \-vhich was ro be secured by tht: \)CC filint! had a                      V,lltH." 1)1 ,-'\,_'t:<~
                or$R50,OOO,OQ,

            14, Thallhc railure of lbe Defcnd~U11s 10 limely perfect the llCC riling, and rhe'i,' r"il>[I,.:
                to obtain an acceleration clause on the PrOlllis:)(lry Notl~S CI)!!slitulC malpl~\ct;Ct: hy tt.\.'
                 Defendants,

             15. 'Tbat Plaintiffs sustained the following damages: (i) Inahility to )'C(:\1\'\'r LL'Glnhl. \nl'
                  in the ,11m of$850,000,00; (ii) legal fCcs to FOliRscorn,: ill CX"c'"" ,,1'\d.lII)OI)U.
                 (iij) lost interest on Pror'llissory Noks; liv) legal fet: rdating to I hiPPY Ta.", Il,)ldtng.
                 Inc, and UCC filings in the Sum of $1 0,000,00; I(,r a [olal or t8M.OOO,O[i, rill:;
                  interest and the costs and disblll;;t:men:s of this action.

             16, That the Plainlifl,,' damages would not have occurred but 1".'" the 1111lipraCllC( 01
                 Defendants,

             17, Th.at as a result of Dcfcncinnf$.lll;llpTi1ctlcc,   Pla:nttn~ hile,   hl' .... (\ dwnagL'd !ll a surn ill
                 exeess of $850,000,00,




- - - - - - . ----_.
Case 3:20-cv-00970-VLB Document 1 Filed 07/14/20 Page 11 of 18


  •    ..


      18. WherefQre, Plaintiff's dellllllld Judg,mcllt against thc Dd,:rldunts in a slim nOlless
          than $850.000.00, plus interest. costs and disbursemenls oflhis action.

                                                     TIlE PLAINT] FFS




                                                    I
                                             Ry__--:±----       .. 'c ___
                                                                        ___--
                                                                              ------
                                                                           . ________ __
                                                  'thomas :,'CYirgulto 11407319
                                                  Hill & llill. LLC
                                                  2ESamson Rock Drive
                                                  Madison. CT 06443
                                                  (203) 245-4900
                                                  (203) 245-1992 l Fax)
                                                  {virguHo(iuhi II~hjtl.com
                                                                                                        --------------~---.




 Case 3:20-cv-00970-VLB Document 1 Filed 07/14/20 Page 12 of 18


      .....

RETURN DATI': August 11,2020                                   SUPERIOR COURT

BRIAN LIEBERT and TlM SESTRICH                                 J.D. or STAMFORD-NOR WI\I,K

VS.                                                            AT STAMFORD

JESSE 11. JONES, DOUO COI.VARD,                                JUNE 17, 2020

and SEAN VALLE


                        STATEMENT OF AMOUNT IN D~:MAND

       The Plaintills hereby each claim damages in exccss of FIFTEEN TllOlJSAi':/J
($15,000.00 AND 0011 00) DOLLARS, exclusive uj" costs and interest.

                                                  THE PLAINTIFFS




                                           BY~-=~b
                                                   (           ---               ------_     .. ..,_.
                                                                      __ <_ ....... _ ...... .
                                                 Thomas A. Virguito 1140731 9
                                                 Hili & Hill, LLC
                                                 2ESamson Rock Drive
                                                 Madison, C1' 06443
                                                  (203) 245-4900
                                                  (203) 245-1992 !Fax!
                                                  tv irg lli.t~ :if;h.i_lI-I 1JU: q1..1J.1
Case 3:20-cv-00970-VLB Document 1 Filed 07/14/20 Page 13 of 18




                    EXHIBIT B
          Case 3:20-cv-00970-VLB Document 1 Filed 07/14/20 Page 14 of 18




STATE OF CONNECTICUT
SUPERIOR COURT



BRIAN LIEBERT AND TIM SESTRICH,                                                  Plaintiff(s} - Peiitioner(si




JESSE H, JONES, DOUG COLVARD,
AND SEAN VALLE                                                                   Defendant(s\ - Respondent(s)


- -------------------
STATE OF NORTH CAROLINA
COUNTY OF WAKE                  S5.




Gregory Mike, the undersIgned. being duly sworn. deposes and says that I was at the time 0; service over the
age of 18 years and not a party to this action.

On 6/28/2020 at 10:47 AM. ! served a true copy of a SUMMONS- CIVIL, COMPLAINT, STATEMENT OF AMOUNT
IN DEMAND upon SEAN VALLE at 3939 Glenwood Avenue, Apt. 808, Raleigh, NC 27612 :n ~he manner
Indicated below:

 Individual       By delivering thereat a true copy of each to said recipient personally: deoc:lent knew the-
 [ X J            person so served to be the person described herein by deponent asking the person If ne or
                  she IS ~he named Recipient and the person responding that he or she is i!l tact the pe:-son
                  named in this actlon as Recipient. Reclp!ent was Identified cy seif-admission



 Approximate      Male         White         Black        30's          5'6'1          1601bs.       Brown
 Description                   ---                                                                   eyes
 of Receipt       Sex          Skin          Hair Color   Age           Height         V•./eight
                                                                                                     Other




                                                                 Gregory ~vllkE;
Sworn to before me this                                          7413 Six Forks Road SrB_ 21(
_-,-_day of     /·i,,/                                           Raieigh, NC 27615
                                                                 300-637-1805
                                                       - ---   -------------~-----.




Case 3:20-cv-00970-VLB Document 1 Filed 07/14/20 Page 15 of 18




                    EXHIBIT C
           Case 3:20-cv-00970-VLB Document 1 Filed 07/14/20 Page 16 of 18




STATE OF CONNECTICUT
SUPERIOR COURT

BRIAN LIEBERT AND TIM SESTRICH,                                                  Plaintiff(s) - Petitioner(s)


v.

JESSE H. JONES, DOUG COLVARD,
AND SEAN VALLE                                                                   OefendC:i1t(s) - Respc~der:t(s;'
                                                                                 --~""'--~-'-'"                  .. -~-
STATE OF NORTH CAROLINA
COUNl1' OF WAKE         ss ..


Gregory Mike, the undersigned. being duly sworn, deposes and says that i \NaS at tIle 'Wile 0: S8:\!,Ce      C':'/8r   the
age of 18 years and not a party to this a~ti(m.

On 6129/2020 at 11:30 AM. I served a true copy of a SUMMONS- CIVil, COMPLAINT, STATEMENT OF
AMOUNT IN DEMAND upon DOUG COLVARD at 408 KElLYRIDGE DRIVE APEX, NC 27502 ifl rhe manner
.ndicated below:

 Individual       By delivering thereat a true copy of each ta said recipient persona!ly: deponem :":rew t'1'2
 [ X]             person so served to be the person described herein by deponent aSKing the pers{1t~ 11 ,"·8 0,
                  she is the named Recipient and the person responding that he or she is ;n fact the person
                  named in this action as Recipient. Recipient was identified by self-admission,


 Approximate      Male         White         Black        40's          5'5"           150 ijbs.     Brown
 Description                                                                                         eyes
                               - --                                                    ------
 of Receipt       Sex          Skin          Hair Colo.   Age           Height         lNe i grlt    ._--
                                                                                                     '01[,,8;-




                                                                 Gregory Mike'
Sworn to before me this                                          7413 Six Fork:; Road Ste, 2-: G
_--,'_day of       I vi, ,20)(;                                  Raleigh. NC 270 I:~
                 '.,                                             800-637-1805
Case 3:20-cv-00970-VLB Document 1 Filed 07/14/20 Page 17 of 18




                    EXHIBIT D
        Case 3:20-cv-00970-VLB Document 1 Filed 07/14/20 Page 18 of 18




SUPERIOR COURT
J.D OF STAMFORD-NORWALK
AT STAMFORD
                                                                                    ---------------

BRIAN LIEBERT AND TIM SESTRICH.                                              P~aimiff(s)   - Petitione'"{s)


v.


JESSE H. JONES, DOUG COLVARD,
AND SEAN VALLE                                                               Defendant(s) - Respondent(s)

        =-=:-:-:::=:-==-::c-:---------- - - --.
STATE OF NORTH CAROLINA
COUNTY OF WAKE                      5S.


Gregory Mike, the undersigned, being duly sworrL deposes and says that) was a: the time d            SS:-'h:;e OV2,
the age of 18 years and not;; party to this action

On 7/03i2020 at iO:05 AM.; ser,ed a true copy of a SUMMONS- CIVIL. COMPLAINT. STATEMENT OF
AMOUNT IN DEMAND upon JESSE H. JONES at 4920 BIRCHLEAF DRIVE. RALEIGH Ne 27606 '" the
he manner indicated belD\r'.':

     Suitable   age    By delivering a true copy of each and iea\jing With Laura Jones who IS :<,~iO'/Jr to
     Person            be ~he W~fe anc a competent hcusencld member eve'- ';4 Y2:ars ()~ agt,=, r::;s!c.ir:g
     [ X 1             therein Said premises is recipients
                        [X] usual piac€ of abode witrlin the state [; actlia: D[2Ct':; of C'...lsiness



     Approximate        Female       White     Black        30s         5'9'"          1601bs.
     Description of
     Receipt
                       - --
                       Sex           Skin
                                               - --
                                               Hair         AgE;        Height         V'Jelqh'      ()'U":e,
                                               Co!or




                                                                     74~:3

Sworn to before me this                                              Rale!gr:, NC 27615
_--,--_day of -, :-;':"-:~'L< 20_-_'.'                               2.00-337 _'i ·?QS




Notary Public
